DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 12/14/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2014/0232420), hereinafter Luo, in view of Fuseya (US 2007/0226557).
Regarding claim 1, Luo discloses (see figures 1-4) a multiphase regulator (figure 2, part 200) (paragraph [0001]; multi-phase voltage regulator), comprising: a plurality of output phases (figure 2, part 150_1-150_6), each output phase (figure 2, part 150_1-150_6) operable to deliver a phase current through a separate inductor (figures 2 and 3, part 150_1-150_6; internally separate inductor L1) coupled to that output phase (figure 2, part 150_1-150_6) to a load (figure 2, part 108) connected to the output phases (figure 2, part 150_1-150_6) via the separate inductors (figures 2 and 3, part 150_1-150_6; internally separate inductor L1) and an output capacitor (figure 3, part C1); and a controller (figure 1, part controller generated by 102 and 132) operable to perform testing (paragraph [0015]; a test configuration 100 as it of the multiphase regulator (figures 1 and 2, part 200) based on information available within the controller (figure 1, part controller generated by 102 and 132), the testing (figure 4, part testing methodology) including ramping up a voltage (figures 1 and 2, part Vout) delivered to the load (figures 1 and 2, part 108) to charge the output capacitor (figure 3, part C1) (paragraph [0023]; phase 1 is initially enabled by VR controller 132 to supply output voltage 136 to test load 108 for a preset duration (for example a time period of about 5-10 msec or any other suitable greater or lesser time period, dominated by ICT algorithm computation time given an example where given Vout ramp up and settling time is about 2 msec), the voltage ramp up (figures 1 and 2, part Vout; ramping up) causing active ones of the output phases (figure 2, part 150_1-150_6) to source current to the load (figures 1 and 2, part 108), and detecting (figures 1 and 2, parts 110 and 135; current sensing) if any phase currents sourced by the active ones of the output phases (figure 2, part 150_1-150_6) fail to have a ramp current pattern that matches an expected ramp current pattern (figure 4, parts 402 [fault diagnosis], 410, 422 and 434; each phase 150_1-150_6 is analyzed for fault diagnosis, and based in if the phase meet with an output current criteria [expected ramp current pattern] is determined the fault diagnostic) (paragraphs [0023] and [0024]; in order to allow verification that the phase 1 operation is correct in step 410. More particularly, in step 410, the  from VR 200 may be individually measured alone (i.e., phase 1 output is measured separately and independently apart from all other phases of VR 200 which are disabled while phase 1 is enabled) using test system sense circuitry, and the phase 1 output is individually analyzed by test system controller to determine if the phase 1 output is normal (i.e., meeting preset output voltage criteria). An example of such a phase output criteria is that VR output voltage Vout is regulated at the range of given voltage identification (VID) value +/−5 mV when applied load current is changed from 5A to 20A, although any other phase output criteria may be employed that is suitable for verifying normal output of an individual phase. In this regard, VID represents reference voltage, e.g., usually provided by a CPU by SVID bus, or by host system (e.g., the test system in FIG. 1) via PMBus or I2C. Still referring to methodology 400, if phase 1 output of the first phase 1501 is determined to be normal in step 410 (e.g., meeting the pre-determined phase 1 current/voltage criteria).
Luo does not expressly disclose a controller operable to perform self-testing.
Fuseya teaches (see figures 1-34) a controller (figure 5, part 14) operable to perform self-testing (figures 6-14, part self-test) (paragraphs [0059]-[0062] and [0068]-[0069]; Self-Test) of the multiphase regulator (figure 5, part 16) based on information available within the controller (figure 5, part 14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Luo with the self-testing features as taught by Fuseya, because it provides more reliable and robust controller in order to obtain more efficient control (paragraph [0006]). 
(see figures 1-4) as part of the testing performed by the controller (figure 1, part controller generated by 102 and 132) is operable to ramp up the voltage (figures 1 and 2, part Vout; ramping up) delivered to the load (figures 1 and 2, part 108) in a startup mode of the multiphase regulator (figure 2, part 200) (paragraph [0033]; methodology 400 may be independently implemented by the VR digital controller 132 when the VR 200 is being initialized [startup mode]). However, Luo does not expressly disclose the self-testing.
Fuseya teaches (see figures 1-34) as part of the self-testing (figures 6-14, part self-test) (paragraphs [0059]-[0062] and [0068]-[0069]; Self-Test) performed by the controller (figure 5, part 14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Luo with the self-testing features as taught by Fuseya, because it provides more reliable and robust controller in order to obtain more efficient control (paragraph [0006]). 
Regarding claim 3, Luo and Fuseya teach all the features presented in previous claim 1. Further, Luo discloses (see figures 1-4) the expected ramp current pattern (figure 4, parts 402 [fault diagnosis], 410, 422 and 434; each phase 150_1-150_6 is analyzed for fault diagnosis, and based in if the phase meet with an output current criteria [expected ramp current pattern] is determined the diagnostic) is based on an output voltage ramp (figures 1 and 2, part Vout; ramping up) and a capacitance of the output capacitor (figure 3, part C1) (paragraph [0023]; the phase 1 output is individually analyzed by test system controller to determine if the phase 1 output is normal .
Regarding claim 6, Luo and Fuseya teach all the features presented in previous claim 1. Further, Luo discloses (see figures 1-4) the controller (figure 1, part controller generated by 102 and 132) is further operable to disable (figure 4, parts 420 and 432; Turn off VR considered bad phase) each output phase (figure 2, part 150_1-150_6) whose detected current (figure 2, part 110 and 135; current sensing) has the ramp current pattern that does not match the expected ramp current pattern (figure 2, part 150_1-150_6) (figure 4, parts 402 [fault diagnosis], 410 and 422; each phase 150_1-150_6 is analyzed for fault diagnosis, and based in if the phase meet with an output current criteria [expected ramp current pattern] is determined the fault diagnostic) (paragraphs [0023] and [0024]).
Regarding claim 9, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 10, claim 2 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 11, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
.
Claims 4, 5, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2014/0232420), hereinafter Luo, in view of Fuseya (US 2007/0226557), and further in view of Stanczak et al. (US 8,086,355), hereinafter Stanczak.
Regarding claim 4, Luo and Fuseya teach all the features presented in previous claim 1. Further, Luo discloses (see figures 1-4) as part of the testing performed by the controller (figure 1, part controller generated by 102 and 132) and the output phases (figure 2, part 150_1-150_6). However, Luo does not expressly disclose as part of the self-testing performed by the controller, the controller is operable to ramp down the voltage delivered to the load to discharge the output capacitor, the voltage ramping down causing the output phases to sink current from the load, and detect if any of the currents sunk by the output phases fail to have a ramp down current pattern that matches an expected ramp down current pattern.
Fuseya teaches (see figures 1-34) as part of the self-testing (figures 6-14, part self-test) (paragraphs [0059]-[0062] and [0068]-[0069]; Self-Test) performed by the controller (figure 5, part 14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Luo with the self-testing features as taught by Fuseya, because it provides more reliable and robust controller in order to obtain more efficient control (paragraph [0006]). 
Stanczak teaches (see figures 1A-14) the controller (figure 1A, part controller generated by 162, 164, 166, 168, 169 and 180) is operable to ramp down the voltage (figure 1A, part output voltage at 171; ramp down at 170b) delivered to the load (figure 1A, part Load connected to 171) to discharge (figure 12B, part 1296), the voltage ramping down (figure 1A, part output voltage at 171; ramp down at 170b) causing the output phases (figure 10A, parts 1012) to sink current from the load (figure 10A, part 1013), and detect (figure 1A, part 166) if any of the currents sunk by the output phases (figure 10A, parts 1012) fail to have a ramp down current pattern (figure 5B, parts ramp down current pattern at 513) that matches an expected ramp down current pattern (figure 1A, part 168; fault profiles)(columns 5 and 6; lines 30-67 and 1-61; fault detector 166 is configured to determine whether a fault condition exists, and, if so, which type of fault relates to the fault condition. Fault detector 166 can be configured to operate in accordance with one or more fault profiles 168. According to one embodiment, each of fault profiles 168 can include data representing parameter levels, thresholds and ranges that can demarcate a threshold or ranges of values for one or more parameters associated with normal operation. Examples of a fault profile are discussed in FIGS. 9A and 9B. Referring back to FIG. 1A, a fault profile 168 can correspond to an operation profile 162. Thus, operating a load in various modes of operation may cause power control unit 160 to produce various power signal magnitudes and waveforms and to operate in response to different values of parameters. Correspondingly, different fault profiles can be used to determine faults and fault types for different values of parameters in different modes of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller generated by the combination of Luo and Fuseya with the ramp down fault detection as taught by Stanczak and obtain as part of 
Regarding claim 5, Luo and Fuseya teach all the features presented in previous claim 1. Further, Luo discloses (see figures 1-4) as part of the testing performed by the controller (figure 1, part controller generated by 102 and 132), the controller (figure 1, part controller generated by 102 and 132) is operable to force a second one of the output phases (figure 2, part 150_2) to source current (figure 2, part 150_2; output current in the Vout ramp up), and determine if a detected ramp current pattern (figure 2, part 110 and 135; current sensing) for the second output phase (figure 2, part 150_2) matches an expected ramp current pattern for the second phase (figure 2, part 150_2) (figure 4, parts 402 [fault diagnosis] and 422; each phase 150_1-150_6 is analyzed for fault diagnosis, and based in if the phase meet with an output current criteria [expected ramp current pattern] is determined the fault diagnostic) (paragraphs [0023] and [0024]). However, Luo does not expressly disclose as part of the self-testing performed by the controller, force a first one of the output phases to sink current; determine if a detected ramp current pattern for the first output phase matches an expected ramp current pattern for the first output phase.
Fuseya teaches (see figures 1-34) as part of the self-testing (figures 6-14, part self-test) (paragraphs [0059]-[0062] and [0068]-[0069]; Self-Test) performed by the controller (figure 5, part 14).
(paragraph [0006]). 
Stanczak teaches (see figures 1A-14) the controller (figure 1A, part controller generated by 162, 164, 166, 168, 169 and 180) is further operable to force a first one of the output phases (figure 10A, part first 1012) to sink current  (figure 10A, part sink current from load 1013) (figure 5B, parts the ramp down current pattern at 513), and determine (figure 1A, part controller generated by 162, 164, 166, 168, 169 and 180) if a detected ramp current pattern (figure 5B, parts ramp down current pattern at 513) for the first output phase (figure 10A, part first 1012) matches an expected ramp current pattern (figure 1A, part 168; fault profiles) for the first output phase (figure 10A, part first 1012) (columns 5 and 6; lines 30-67 and 1-61). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller generated by the combination of Luo and Fuseya with the ramp down fault detection as taught by Stanczak and obtain the controller is further operable to force a first one of the output phases to sink current, force a second one of the output phases to source current, and determine if a detected ramp current pattern for the first output phase matches an expected ramp current pattern for the first output phase and if a detected ramp current pattern for the second output phase matches an expected ramp current pattern for the second phase, because it provides efficient fault detection in ramp down behavior.
Regarding claim 12, claim 4 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.

Regarding claim 17, Luo discloses (see figures 1-4) a multiphase regulator (figure 2, part 200) (paragraph [0001]; multi-phase voltage regulator), comprising: a plurality of output phases (figure 2, part 150_1-150_6), each output phase being (figure 2, part 150_1-150_6) operable to deliver a phase current through a separate inductor (figures 2 and 3, part 150_1-150_6; internally separate inductor L1)  coupled to that output phase (figure 2, part 150_1-150_6) to a load (figure 2, part 108) connected to the output phases (figure 2, part 150_1-150_6) via the separate inductors (figures 2 and 3, part 150_1-150_6; internally separate inductor L1) and an output capacitor (figure 3, part C1); and a controller (figure 1, part controller generated by 102 and 132) operable to perform testing (paragraph [0015]; a test configuration 100 as it may be implemented to test and/or calibrate multi-phase VR circuitry device 200 on any board or system having multi-phase VR circuitry, e.g., to detect any and all individual bad phases of the multi-phase VR and/or to perform individual phase current sense calibration of the multi-phase VR) of the multiphase regulator (figures 1 and 2, part 200) based on information available within the controller (figure 1, part controller generated by 102 and 132), the testing (figure 4, part testing methodology) including ramping up a voltage (figure 2, part Vout) delivered to the load (figure 2, part 108) to charge the output capacitor (figure 3, part C1) (paragraph [0023]; phase 1 is initially enabled by VR controller 132 to supply output voltage 136 to test load 108 for a preset duration (for example a time period of about 5-10 msec or any other suitable greater or lesser time period, Vout ramp up and settling time is about 2 msec), the voltage ramp up (figure 2, part Vout) causing active ones of the output phases (figure 2, part 150_1-150_6) to source current to the load (figure 2, part 108), and detecting (figure 2, part 110 and 135; current sensing) if any phase currents sourced by the active ones of the output phases (figure 2, part 150_1-150_6) fail to have a ramp current pattern that matches an expected ramp current pattern (figure 4, parts 402 [fault diagnosis], 410, 422 and 434; each phase 150_1-150_6 is analyzed for fault diagnosis, and based in if the phase meet with an output current criteria [expected ramp current pattern] is determined the fault diagnostic) (paragraphs [0023] and [0024]; in order to allow verification that the phase 1 operation is correct in step 410. More particularly, in step 410, the phase 1 output 136 from VR 200 may be individually measured alone (i.e., phase 1 output is measured separately and independently apart from all other phases of VR 200 which are disabled while phase 1 is enabled) using test system sense circuitry, and the phase 1 output is individually analyzed by test system controller to determine if the phase 1 output is normal (i.e., meeting preset output voltage criteria). An example of such a phase output criteria is that VR output voltage Vout is regulated at the range of given voltage identification (VID) value +/−5 mV when applied load current is changed from 5A to 20A, although any other phase output criteria may be employed that is suitable for verifying normal output of an individual phase. In this regard, VID represents reference voltage, e.g., usually provided by a CPU by SVID bus, or by host system (e.g., the test system in FIG. 1) via PMBus or I2C. Still phase 1 output of the first phase 1501 is determined to be normal in step 410 (e.g., meeting the pre-determined phase 1 current/voltage criteria). However, Luo does not expressly disclose a controller operable to perform self-testing, the self-testing including ramping down a voltage delivered to the load to discharge the output capacitor, the voltage ramp down causing active ones of the output phases to sink current from the load, and detect if any phase currents sunk by the active ones of the output phases fail to have a ramp current pattern that matches an expected ramp current pattern.
Fuseya teaches (see figures 1-34) a controller (figure 5, part 14) operable to perform self-testing (figures 6-14, part self-test) (paragraphs [0059]-[0062] and [0068]-[0069]; Self-Test) of the multiphase regulator (figure 5, part 16) based on information available within the controller (figure 5, part 14).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Luo with the self-testing features as taught by Fuseya, because it provides more reliable and robust controller in order to obtain more efficient control (paragraph [0006]). 
Stanczak teaches (see figures 1A-14) the controller (figure 1A, part controller generated by 162, 164, 166, 168, 169 and 180) operable to ramping down a voltage (figure 1A, part output voltage at 171; ramp down at 170b) delivered to the load (figure 1A, part Load connected to 171) to discharge the output capacitor (figure 12B, part 1296), the voltage ramp down (figure 1A, part output voltage at 171; ramp down at 170b) causing active ones of the output phases (figure 10A, parts 1012) to sink current from the load (figure 10A, part 1013), and detect (figure 1A, part 166) if any of the currents sunk by the output phases (figure 10A, parts 1012) fail to have a ramp down current pattern (figure 5B,  that matches an expected ramp down current pattern (figure 1A, part 168; fault profiles)(columns 5 and 6; lines 30-67 and 1-61; fault detector 166 is configured to determine whether a fault condition exists, and, if so, which type of fault relates to the fault condition. Fault detector 166 can be configured to operate in accordance with one or more fault profiles 168. According to one embodiment, each of fault profiles 168 can include data representing parameter levels, thresholds and ranges that can demarcate a threshold or ranges of values for one or more parameters associated with normal operation. Examples of a fault profile are discussed in FIGS. 9A and 9B. Referring back to FIG. 1A, a fault profile 168 can correspond to an operation profile 162. Thus, operating a load in various modes of operation may cause power control unit 160 to produce various power signal magnitudes and waveforms and to operate in response to different values of parameters. Correspondingly, different fault profiles can be used to determine faults and fault types for different values of parameters in different modes of operation). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller generated by the combination of Luo and Fuseya with the ramp down fault detection as taught by Stanczak and obtain a controller operable to perform self-testing of the multiphase regulator based on information available within the controller, the self-testing including ramping down a voltage delivered to the load to discharge the output capacitor, the voltage ramp down causing active ones of the output phases to sink current from the load, and detecting if any phase currents sunk by the active .
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7, 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claims 7 and 15, as part of the self-testing performed by the controller, the controller is operable to determine if the detected phase currents indicate any of the output phases, any of the separate inductors or the output capacitor are faulty even if a total current delivered to the load is within specified limits;
Regarding claims 8 and 16, the controller is further operable to regulate the voltage delivered to the load by adjusting the phase currents delivered to the load by the output phases, monitor the phase currents delivered to the load by the output phases, and determine if the monitored phase currents indicate any of the output phases, any of the separate inductors or the output capacitor are faulty even if a total current delivered by the multiphase regulator to the load is within specified limits;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839


	



	/THIENVU V TRAN/                                                               Supervisory Patent Examiner, Art Unit 2839